Sir, at the outset I should like to congratulate you on your election to the presidency of the thirty-sixth session of the General Assembly. I am confident that you will preside over our work with the experience and wisdom for which you are well known. I should also like to take this opportunity to convey, through you, to the brotherly people of Iraq the greetings of the Arab people of Egypt and their best wishes for a bright future, progress, peace and prosperity.
242.	I also wish, on behalf of my Government, to pay a special tribute to the outgoing President of the General Assembly, Mr. von Wechmar. I particularly wish to commend him on his wisdom and experience in presiding over the work of the Assembly and also for the impeccable manner in which he represented his friendly country, the Federal Republic of Germany, and its great and industrious people.
243.	It gives me great pleasure, on behalf of the people and Government of Egypt, to welcome the admission of Vanuatu to the United Nations. I wish to convey to the people and Government of Vanuatu our heartfelt congratulations.
244.	I also wish, on behalf of the people and Government of Egypt, to congratulate the people and Government of Belize on their independence and their admission to the international community of the United Nations.
245.	It has been a year since we met here at the beginning of the last session of the General Assembly, in September 1980. It has been a year crowded, with serious political developments, ranging from political problems to economic crises to human tragedies, the result of which is the deterioration of conditions in many areas of the world in a way that now threatens the accomplishments of our civilization. There has been no distinction between one continent and another or between one society and another. All these ominous developments, which seem to be minimal when compared to the problems of poverty and underdevelopment of the third world, place on the Assembly the responsibility of pausing and assessing the international situation and the destiny towards which we are moving.
246.	Members will recall that the Minister for Foreign Affairs of Egypt stated in his statement to the General Assembly at its thirty-fifth session [16th meeting, paras. 41 and 42] that the existing international political order requires serious scrutiny. He stated that:
"The recent alarming developments that have challenged the Charter and the international order that we have subscribed to and adhered to since 1945 have not only created a perilous situation of political upheaval sometimes even bordering on chaos, but have also accentuated the disparities between the powerful and the weak countries. Moreover, such challenges have resulted in the continuance and exacerbation of racist policies and ideologies, the use of force in international relations, the acquisition of territory by war, the denial of legitimate national rights foremost among them the right to self determination and last but not least the aggravation of the situation which has caused the efforts to achieve disarmament to become locked in a vicious circle.
"The continuance of such policies and the situation resulting therefrom have had a negative impact on the conduct of international relations. The time has therefore come for us to intensify our efforts to put an end to the problems posed by such policies and to explore means of satisfying the requirements of the international community and therefore the interests of the peoples and nations."
247.	A close examination of the report of the Secretary General on the work of the Organization, presented to the current session [A/36/1], reflects an identical view and urges that appropriate measures should be undertaken to address the situation with courage and a constructive spirit.
248.	Egypt's position of the use of force in all its manifestations war, aggression or occupation has been made abundantly clear.~We resolutely oppose what has befallen the sister State of Afghanistan, what is being perpetrated against the fraternal people of Lebanon and what has occurred in Kampuchea. We also view with deep regret the fratricidal wars which have taken place and are still taking place around the world. It is for these reasons that I wish to reiterate once again this year the proposal made by my Government in its statement during the general debate at the thirty-fifth session of the General Assembly.
249.	The Egyptian Government will propose, at the appropriate time, the convening in the near future of a special session of the General Assembly to assess the role of the existing international machinery and its potential, in particular the role of the collective security system in the maintenance of international peace and security. The fortieth anniversary of the establishment of the United Nations may be an appropriate occasion for the convening of such a special session. Meanwhile, it is incumbent upon us to utilize fully the possibilities afforded by the existing machinery. In this connection, I wish to propose the revitalization of periodic meetings of the Security Council with the participation of ministers or special representatives, as envisaged in Article 28, paragraph 2, of the Charter. We all recall that periodic meetings of the Council at the ministerial level were held at the beginning of the 1970s. It may therefore be timely for similar meetings to be held in the near future, now that we are at the beginning of the 1980s and the challenges we face are greater and more urgent and pressing.
250.	Towards this objective, it is important that the Security Council have a clear and permanent set of rules of procedure that unambiguously stipulate the majority required for decisions on the various issues before the Council, along the lines of Article 18 of the Charter which deals with decisions of the General Assembly on the same matters. This will make the legal system of the United Nations more competent to deal with the many developments that have occurred in the international system and with the requirements inherent in the pursuit of an order based on freedom, equality and fraternity.
251.	I address myself particularly to the nonaligned nations, with whom we share our ideals and objectives, and ask them to play the role expected of them in supporting these proposals. For there is no one more competent and more able than the countries of the nonaligned movement to sustain that initiative so as to ensure that we do not deviate from our objective. The movement was established as a vigorous and universal movement dedicated to the liberation and independence of peoples and as a shield against the cold war and instability in the relations between the superPowers. At present the movement is, without a doubt, better equipped to undertake that role. Egypt, as a pioneer of the nonaligned movement and a firm believer in its ideals and objectives, is gratified to see the movement proceed along its correct path, regaining its vitality by ridding itself of many of the factors which during the past decade contributed to its polarization and deviation from its true course and to its sabotage from within. The ministerial meeting of the nonaligned movement held at New Delhi last February was a milestone on the road back towards the true and constructive course of non alignment and good sense.
252.	I have spoken with candor on the international political order. I shall speak in the same way about the international economic order, a subject that has been considerably debated, particularly the question of a new international economic order as a possible alternative. Although seven years have elapsed since the sixth special session of the General Assembly, held in 1974, the international community has not been able to reach an agreement on the establishment of a new international economic order based on justice and equality.
253.	The limited results generated by various United Nations conferences towards obtaining effective solutions to the problems that we face have been, to say the least, a matter of great disappointment and dismay. The inability of the international community to resolve such an impasse will no doubt heighten tension and instability and thus endanger world peace.
254.	One of the most serious problems confronting the developing countries is the food crisis. Statistics show that between 400 million and 500 million people, the majority of whom live in Africa and Asia, are threatened with famine. Such a problem, in its manifold economic, political, social and humanitarian dimensions, requires urgent and radical remedies.
255.	There is a solid and firm conviction within the international community of the need to reconsider the present pattern of international economic relations so that they may be based on justice, cooperation and international solidarity and interdependence. That is the only way to arrive at a comprehensive and global approach to solving international economic problems. Such an approach was adopted by the Group of 77 in its untiring efforts to conduct international global negotiations between the North and the South. It is our hope that such negotiations will be launched during this session, after such a long period of inaction.
256.	Egypt calls upon the international community and in particular the developed countries to redouble their efforts in order to understand the problems of the developing world and to exhibit more flexibility in their positions so that those negotiations may yield positive results that would ultimately benefit all parties concerned and would thus form the foundation for the establishment of equitable and balanced international relations. In this connection, we are closely following the efforts undertaken by a number of developed and developing countries, foremost among which is the International Conference on Cooperation and Development to be held at Cancun. In spite of our appreciation for any effort to promote international cooperation and foster mutual understanding between developed and developing countries, we see no alternative to international global negotiations within the framework of the NorthSouth dialog.
257.	At the same time, Egypt is actively participating in the efforts undertaken by the developing countries to achieve individual and collective self-reliance. We participated effectively in the High-level Conference on Economic Cooperation among Developing Countries held at Caracas, which succeeded in laying down a framework for the coordination, monitoring and implementation of economic cooperation among developing countries. This constitutes not only an important step towards fostering greater cooperation between the North and the South but also a turning point from the planning to the implementation stage. It is relevant to point out in this regard that the African countries, for their part, have adopted a program for autonomous development contained in the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa.7 That step is worthy of encouragement and support so that the objectives of the Plan of Action may be fully realized.
258.	Political stability in this world is primarily dependent on economic stability. That is equally true for the first, second and third worlds. Whereas developing countries should exercise more effort towards autonomous economic and social development, the responsibility towards those who possess fewer resources and are encumbered with greater burdens falls upon the entire international community.
259.	Egypt is an intrinsic and major part of a region of the world that is plagued with an immense tragedy: the tragedy of the Palestinian people.
260.	At the risk of repeating what has previously been stated by my Government, I wish to reiterate that the Palestinian question is the core of the Middle East conflict. The solution of this problem is understood by the entire world to be central to total peace in the Middle East. No settlement of the Middle East problem is possible without the just solution of the Palestinian problem on the basis of the realization of Palestinian national rights.
261.	Egypt does not consider the Palestinian problem to be a humanitarian problem that requires merely moral and material support, but rather it is a problem that is closely intertwined with the problems of the Egyptian people themselves. Anything that affects the Palestinian people and their security finds an echo in Egypt, and the Egyptian people cannot but respond.
262.	Egypt is fully aware that the continuation of the Palestinian problem without a speedy and just solution will heighten the tensions and aggravate the instability that already plague our region. Thus it will not only obstruct the efforts that Egypt is undertaking for development and progress, but also usher alien ideologies are unwelcome foreign interference into our region. Resident Sadat undertook his historic initiative against that background, fully aware that the continuation of the Palestinian tragedy would deal a heavy blow to the aspirations of the Arab nation to progress, rendering it incapable of developing and forcing it to remain static, a prisoner of empty slogans and unrealistic dreams.
263.	Egypt sustained a 30 year war in order to regain the rights of the Palestinian people, during which it became a victim of aggression on more than one occasion and suffered the loss of much of its material and human resources because of its support of the Palestinian people. Egypt will continue to maintain its commitment to the Palestinian cause and in particular to the right of the Palestinian people to self determination without foreign interference. It is our conviction that the right to self-determination is a natural right that cannot be forfeited or derogated and that comprehensive peace cannot be realized until the Palestinian people regain their rights within the framework of a comprehensive settlement that also recognizes the right to security of Israel and all other concerned parties, foremost among them the Palestinian people.
264.	It has proved futile for Egypt to continue on a dead-end road, merely bearing the slogan of Palestine and soliciting endless resolutions, as advocated by some, as though such resolutions were an end in themselves, representing victory and the fruit of success. In fact, such slogans and resolutions merely serve to fuel the auctioneering and outbidding that plague the Arab arena, drowning out the Palestinian problem.
265.	Egypt has struggled both in peace and in war. It spearheaded the struggle for the resolution of the Palestinian problem. It played a principal role in supporting the creation of the PLO. The universal recognition accorded to the PLO was a direct result of Egyptian diplomatic efforts and the granting of observer status to the PLO was the outcome of efforts in which Egypt played an instrumental part. When the time came even before the 1973 October war for the General Assembly to pronounce itself on the Palestinian problem and the rights of the Palestinian people, the first proposal in that regard since resolution 181 (II) of 1947, which contains the Plan of Partition of Palestine, was that of Egypt in 1970. During the 1973 October war, when President Sadat issued his historic statement calling for the convening of a peace conference, he emphasized the need for the full participation of the representatives of the Palestinian people. Our efforts to reconvene the Geneva Conference focused on the importance of the participation of the Palestinian people in any meeting or conference to be held on the Middle East problem. All those efforts constituted one phase, preparatory to the subsequent phases in our struggle. For us, failure to proceed along those lines would have meant dropping into the abyss of stagnation and becoming a victim of our own policies, thus reverting to our starting point.
266.	In full cognizance of that fact, Egypt considered the circumstances prevailing in the final months of 1977 to be conducive to this new phase a difficult phase, but one that could generate practical results towards a comprehensive settlement. That was the background for President Sadat's statement before the Israeli Knesset, a statement aimed at putting an end to the status quo situation, which Israel was trying hard to impose, and at initiating a new phase. Egypt's historic position, as reflected in President Sadat's statement, was based on the premises that constitute the international consensus for the resolution of the Palestinian problem as laid down by the international community at the United Nations and the Organization of African Unity and in the nonaligned movement. First and foremost among those premises is the right to self-determination, a right which Egypt played a major role in evolving and upholding.
267.	Egypt's signing of the Camp David accords in 1978 stemmed from that conviction, as well as from its firm belief that the accords constitute an important step towards the full implementation of Security Council resolution 242 (1967) and all its principles and provisions. The accords, we believe, also represent a transitional phase setting the stage for the exercise of self-determination by the Palestinian people. Thus, if supported in good faith by the concerned parties, they would open the door towards PalestinianIsraeli cooperation and coexistence, which would lead to mutual recognition that would enable each party to realize its legitimate rights without adversely affecting the rights of the other.
268.	The framework for a comprehensive peace, as set forth in the Camp David accords, is based, as far as the Palestinian aspect is concerned, on the following five elements, in which we believe: first recognition by Israel of the legitimate rights of the Palestinian people and the necessity to negotiate with them; second, he establishment of an interim Palestinian authority to replace the Israeli military occupation administration; third, the establishment of transitional arrangements; fourth, the commencement of the withdrawal of Israel forces from the West Bank and Gaza; and fifth, security for all parties concerned.
269.	The purpose of the negotiations on full autonomy that took place over the period of one year, from May 1979 to May 1980, was to attain those objectives. However, little progress, if any, has been achieved to date. It was our hope that such a transition period would contribute to alleviating the plight of the Palestinian people and to enabling them to establish their authority over their territory. However, conscious that the door to the attainment of their national rights by the Palestinian people has been irreversibly opened, the Israeli authorities have tried to prevent the success of the negotiations on autonomy. This policy has dealt a considerable blow to the chances of establishing full autonomy in the
West Bank and Gaza. Egypt responded by suspending the autonomy negotiations. In fact, that Israeli policy can only be compared to the vilification campaign waged by the rejectionists in the Arab world, who have yet to produce a single positive contribution for the benefit of the Palestinian people.
270.	In spite of Egypt's condemnation of both the Israeli policy and rejectionist schemes, we continue to maintain that a possibility for tangible progress exists. Egypt is convinced that the Palestinian people should not be forced to forfeit an opportunity because of the obstructionist policies of one party or the other. In the next few weeks intensive efforts will be made and it is our hope that they will lead to substantive progress in the area of confidence-building measures and the establishment of the interim period, which constitutes the essence of the present phase of the peace process.
271.	In undertaking these efforts to pave the way to the resolution of the Palestinian problem we do not propose to monopolize the task of finding a solution or to speak on behalf of the Palestinian people. That is not our position at all. The Palestinian problem has its own principals, and our commitment is to prepare the ground for a just solution. It is a commitment that does, not deny and is not negated by the fact that the Palestinian people have their own representative. It merely confirms the organic relationship between Egypt and the Palestinian problem. In saying that, I wish to affirm that the Palestinians a principal component of whose structure is the PLO—should be present at all consultations and negotiations concerning their problem, for it is inconceivable that the Palestinian problem should be discussed without the participation of the representatives of the Palestinian people, who are entitled to recognition and consultation.
272.	In this context, Egypt welcomes any initiative that would contribute to the real solution of the Palestinian problem. In this spirit we welcome the efforts undertaken by the European Community and the proposals for the convening of an international conference by the Secretary General, the President of Romania, Mr. Ceausescu, and the President of the Soviet Union, Mr. Brezhnev. Nevertheless, we consider that the proposed international conference should be the final, not the first, step in establishing a comprehensive peace. We are also following with great interest the efforts undertaken by a number of African leaders. We are open to any initiative, regardless of its origin, that seeks to give a new impetus to the search for a just solution of the Palestinian problem. However, I wish to reiterate before the Assembly that any initiative, proposal or idea must take due account of the following considerations: first, the right of the Palestinian people to self-determination, including the right to their own State, as an inalienable right, equal to that of all other peoples, in freedom and independence; secondly, the right of all States in the region to live in peace; thirdly, the need to complement and enforce the efforts already under way for the peaceful solution of the problem; fourthly, the need to contribute towards mutual recognition by Israel and the legitimate representatives of the Palestinian people.
273.	I wish to take this opportunity to convey to the Assembly the proposal of President Sadat that the Palestinian people establish a Government in exile as the nucleus of the international identity of the Palestinian entity and that there be mutual recognition by it and the Israeli Government, contributing to the peace process and preserving the impetus necessary for a just settlement of the Palestinian problem.
274.	I cannot conclude my remarks on the Palestinian problem without referring to the issue of the Holy City of Jerusalem. Egypt, like all other States and international bodies, categorically rejects any attempt to change the geographic, demographic or legal character of Jerusalem. Occupied Jerusalem is Arab territory and must therefore be returned to Arab sovereignty. We must distinguish between the quest for a united city and the quest for annexation. In the first case there are a number of proposals that, while taking into account the need to have a united city, also take account of the rights of all the parties concerned, foremost among them being the Arab right to sovereignty. Concerning the second case, such an approach is totally rejected on the basis that any expansion based on the use of force is illegitimate and therefore cannot constitute a right.
275.	I have dealt in detail with the Palestinian problem because it constitutes the core of the Middle East conflict. There are, however, certain matters concerning the situation in the Middle East as a whole that I wish to put before the Assembly. It is a very complicated and intertwined question.I am happy to present to the Assembly a report on the final Israeli withdrawal from Sinai, preparations for which are now being made so that it may be finalized by April 1982, God willing.
276.	In conformity with the principles and provisions of Security Council resolution 242 (1967), the EgyptianIsraeli treaty stipulates that all Israeli forces, settlements and civilians will be withdrawn beyond the boundaries that existed between Egypt and mandated Palestine without jeopardizing the Gaza Strip. According to the annexes to the treaty, Israel's withdrawal will take place in two stages. The first stage was completed nine months after ratification of the treaty and the second stage ends no later than three years from the date of ratification, that is oh 25 April 1982.
277.	We are pleased to inform the Assembly that the withdrawal arrangements are proceeding as agreed upon. We feel sure that in the near future we will be in a position to inform the United Nations of Israel's complete withdrawal from all Egyptian territories occupied since 5 June 1967, which will constitute an important step towards a comprehensive settlement of the Middle East problem and a model to be followed to ensure Israel's withdrawal from the remaining Arab territories.
278.	However, I wish at this juncture to put on record that the EgyptianIsraeli treaty stipulates that the Security Council will be requested to provide the two countries with United Nations peacekeeping forces during the first year after completion of the withdrawal and the total implementation of the treaty. In a letter dated 21 April 1981 from the Egyptian Minister for Foreign Affairs to the President of the Security Council, Egypt requested the Security Council to make the necessary arrangements for the dispatch of such forces. However, we regret to say that on 18 May 1981 we received from the President of the Security Council a response to the effect that no consensus existed among the members of the Council regarding Egypt's request.
279.	Faced with this unjustifiable attitude of some members of the Security Council, which prevented the Council from meeting its responsibilities regarding the maintenance of international peace and security, Egypt opted for an alternative approach to implement the provisions concerning security arrangements contained in resolution 242 (1967). Thus we established a multinational force to carry out the peacekeeping functions that we had hoped the United Nations forces would assume during the present stage. Egypt is hopeful that a just and comprehensive peace will prevail throughout the entire Middle East, thereby obviating the need to keep peacekeeping forces in the region.
280.	In fact, the liberation of Egyptian territories, in implementation of resolution 242 (1967), from an occupation that lasted nearly 15 years is a success for the United Nations that must be recognized, supported and appropriately assessed. Any efforts to separate the United Nations from that accomplishment must be rejected. It is indeed regrettable that that accomplishment offers the only glimmer of hope iii our Middle East region.
281.	In Lebanon, many interests are at play behind the scenes, and the Lebanese people are paying the price in terms of their blood, prosperity and unity. The recent Israeli attack against Beirut and against the sovereignty of Lebanon and its people constitutes a link in the chain of policies aimed at imposing Israel's hegemony over its neighbors. Egypt categorically rejects that policy in form and in content. We say that encouragement of such a policy will dim the prospects for a comprehensive peace and will further inflame the Middle East. The starting point for the resolution of the Lebanese problem is to ensure that the legitimate Lebanese Government exercises its authority over the entire territory of the fraternal country of Lebanon. In this forum 1 call upon all parties engaged in the hostilities in Lebanon to bring their interference to an end so that the Lebanese people may decide their destiny within the context of Arab solidarity and taking due account of the tenets of the Palestinian question.
282.	On the eastern fringes of the Arab world we witness Iran and Iraq locked in a war of attrition that takes its toll of the people of both countries and diverts them from their pursuit of development and progress. The continuation of such a war can only provide an added opportunity for the intensification of superPower competition and rivalry to create spheres of influence in the area.
283.	Egypt calls for an end to that war so that each party may regain its rights in conformity with the fundamental principles that govern international conduct, foremost among which is respect for the sovereignty and territorial integrity of all States. At the same time we warn against the utilization of that situation by the superPowers to further their own interests, thereby threatening the security of the Gulf, an area which represents the eastern approaches to the Arab world. Such a development would threaten the security of Egypt and all other Arab countries, particularly in view of the current dangers inherent in the international situation.
284.	In full cognizance of such a situation, Egypt has expressed its readiness to assume its responsibilities, if requested in conformity with the Arab Joint defense Agreement of 1950. Egypt stands ready to help defend the people of the Gulf against any attack or aggression, and is also ready to provide facilities that would satisfy the defense needs of the Gulf States in conformity with their respective defense agreements.
285.	This position stems from an overall Arab strategy to safeguard the sovereignty and territorial integrity and the nonaligned and Arab character of all Arab countries. At the same time, Egypt unequivocally opposes Israel's policies that seek to spread anarchy in the Middle East, such as the attack on the Iraqi nuclear reactor. Egypt supports all resolutions in this regard adopted by the Security Council, the QAU and IAEA.
286.	In addition to its well-known political implications, such an attack has a direct bearing on the efforts to establish a nuclear-weapon-free zone in the Middle East, an objective which was a matter of consensus at the last session of the General Assembly [resolution 35/147] and the realization of which is vital to the security and stability of the region . The attack has dealt a blow which we hope is not fatal to the efforts undertaken for the establishment of the zone; it has also poisoned the climate conducive to the cooperation required for the establishment of the zone. It is therefore incumbent upon Israel if it genuinely desires to cooperate towards the realization of this objective to produce credible evidence of its goodwill by acceding to the Treaty on the NonProliferation of Nuclear Weapons. In addition, Israel should declare its readiness to place its nuclear facilities under the IAEA safeguards system and enter into immediate negotiations with the Agency for that purpose. We see no alternative to those steps if Israel wishes to dispel the negative implications of its action and to safeguard the momentum required for the establishment of a nuclear-weapon-free zone in the Middle East.
287.	Notwithstanding the negative aspects to which I have just referred, General Assembly resolution 35/147 on the establishment of a nuclear-weapon-free zone which was adopted by a consensus in which all States in the region and the nuclear-weapon States participated should be considered as the starting-point towards the realization of this objective. We therefore consider the time ripe and the conditions appropriate for the present session of the General Assembly to declare the creation of a nuclear-weapon-free zone in the Middle East. The broad outlines of the steps required for the attainment of that objective should also be laid down by the Assembly. The Egyptian delegation will submit a proposal in this regard at the appropriate time , during the present session.
288.	Egypt, a country whose history is an intrinsic part of that of Africa, calls for the intensification of the struggle against the apartheid system in South Africa, a regime whose policies pose a serious threat to international peace and security. Therefore, there should be no abrogation of our commitment to fight it. The international community cannot and should not condone the repressive measures undertaken against the national forces in South Africa. Egypt also condemns any collaboration with the Pretoria regime, in particular economic cooperation and cooperation in the field of energy, whatever form it may take. We believe that such cooperation, particularly nuclear cooperation, will make the Pretoria regime persist in its arrogant racist policy and continue to challenge the standards that govern normal relations among nations and peoples. We therefore call for the effective implementation of comprehensive sanctions against South Africa.
289.	Egypt participates fully in the struggle for the total liberation of southern Africa. My country was a bulwark of the struggle in all its stages and will continue to make available all its capabilities to sustain it until its final victory. We therefore condemn the continuous threat and acts of aggression perpetrated by South Africa against the fraternal African front-line States, the most recent ruthless attack being that against Angola. That South African policy poses a serious threat to international peace and security as well as to the independence, sovereignty and security of the front-line States and their peoples.
290.	The problem of Namibia continues to be a serious and. dangerous one. This is so in spite of the fact that the international community has unanimously agreed to its peaceful solution and despite the wisdom displayed; by SWAPO and the African countries in accepting Security Council resolution 435 (1978) and committing themselves to its implementation. With the help of a handful of countries, South Africa continues by all means to evade committing itself to the implementation of that resolution and continues to buy time in order to persist in its subjugation and exploitation of the people of Namibia, in violation of the principles of justice and legitimacy.
291.	The failure of the Security Council to force South Africa to implement the settlement plan which the Council endorsed in its resolution 435 (1978) and solve the question places on the five Western countries, authors of that plan, increased responsibility to subordinate their immediate interests to the implementation of the plan, which is, after all, the product of their own efforts. In the absence of such an attitude on the part of the five Western countries the situation will explode, not only threatening the interests of all but also endangering the existing international political system.
292.	The continuation of the problem of Namibia poses a serious threat to international peace and security and could provoke further bloodletting in southern Africa, as clearly manifested in the invasion of Angola by South Africa's troops last month an action condemned by all countries and forums. It was therefore appropriate for the emergency special session of the General Assembly which adjourned only a few days ago to call for the imposition of sanctions against South Africa. Egypt calls upon all countries to implement such sanctions in order to completely isolate the racist regime in South Africa.
293.	Egypt reiterates its position that the United Nations plan for the independence of Namibia, as approved by the Security Council in its resolution 435 (1978), sets forth complete, defined and acceptable elements for the solution of the Namibian problem. Any attempt to deviate from the plan or to dilute its provisions constitutes an affront to Africa and a violation of the rights of all its peoples and should therefore be resisted by us and immediately and unambiguously condemned. Egypt condemns any attempt to obstruct the implementation of the United Nations plan, and reaffirms once again its total support for the people of Namibia in their struggle to exercise sovereignty over their entire territory, including Walvis Bay, and to gain independence and their natural right to freedom under the leadership of their legitimate representative SWAPO.
294.	In concluding my remarks on the situation in Africa, I wish to reaffirm Egypt's condemnation of any action that threatens peace and security in Africa, particularly the threats emanating from the nuclear activities of South Africa and its nuclear cooperation with a number of States. In 1964, the Assembly of Heads of State and Government of the Organization of African Unity adopted the declaration on the De-nuclearization of Africa.8 That historic .Declaration, which represents a constructive step on. the road to peace and general and complete disarmament, cannot bear results at a time when racist South Africa and those who collaborate with it pose a nuclear threat to the security of Africa and its people.
295 Within the context of the consideration of the security of Africa and the Middle East two areas which represent an important part of the third world—Egypt wishes to express its deep concern at the growing foreign military presence resulting from superPower rivalry in the contiguous Indian Ocean area a development that resulted in the clear deterioration of the security climate of the entire region, which includes West Asia, the waters of the Indian Ocean up to the shores of East Africa, and the southern and eastern boundaries of the Middle East. Egypt therefore supports the establishment of a zone of peace in the Indian Ocean region and to that end welcomes the convening of an international conference in Sri Lanka, in accordance with the stated position of the nonaligned countries.
296.	Within the context of our consideration of peace and its consolidation, we wish to reaffirm once again the importance that Egypt attaches to the implementation of United Nations resolutions relevant to the national aspiration of the Korean people to unity through negotiation and dialog.
297.	At the outset of my statement I referred to what has befallen the sister State of Afghanistan. In this connection, I wish to confirm our longstanding position on the need for a speedy end to this crucial problem. The continuation of foreign military intervention in the internal affairs of the people of Afghanistan constitutes a flagrant violation by a superPower of the sovereignty and independence of a small nonaligned country. Two years have elapsed since the Soviet intervention in Afghanistan. It is time for all foreign troops to withdraw, so that our brother people of Afghanistan can regain their freedom and independence, and exercise their indisputable right to choose their own system of government and their representatives.
298.	Egypt supports and actively participates in the efforts to achieve general and complete disarmament under effective international control, particularly in view of the recent escalation and intensification of the arms race. Efforts aimed at arms limitation and control, as well as disarmament, proceed at a snail's pace and thus generate only meagre results that do not correspond to the desire and effort of the peoples of the world to move towards the objective of general and complete disarmament.
299.	Against this background, the second special session of the General Assembly devoted to disarmament acquires a special significance. It is the responsibility of the international community to undertake practical and effective measures to arrest the arms race, both in its nuclear and conventional aspects. In parallel with disarmament measures, there should be other measures to strengthen international peace and security, such as confidence-building measures and resolution of international and regional problems in accordance with the purposes and principles of the Charter of the United Nations and the rights of peoples to self-determination. Clearly, progress in disarmament cannot be realized in a vacuum. The second special session of the General Assembly devoted to disarmament presents an excellent opportunity that should be fully utilized in order to proceed in an effective and constructive manner towards the realization of disarmament according to agreed timetables and specified phases. This endeavor must be undertaken against the realization that the world sustains billions of people who long for just peace and security, which in turn cannot be realized unless goodwill and possibilities for development exist. Disarmament can effectively Contribute towards this end.
300. The peace and prosperity of the world are what we all wish for. The poor, the sick and the hungry, who constitute the majority of our present world, are not ready to listen to, let alone to be convinced of, what is propagated about strategies of hegemony, expansionism, domination and doctrines of deterrence, as long as they continue to feel neglected, oppressed and discriminated against, on the pretext that they do not understand and have nothing to do with what is happening.
301. To bring the world closer to peace and away from the brink of destruction and disaster, we must arm ourselves
with reason and unite ourselves against racism, exploitation and occupation, and for justice, peace and right.
